                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



DENALI NICOLE SMITH,                          )
                                              )
                                   Plaintiff, )
                                              )
        vs.                                   )
                                              )
MICHAEL DUNLEAVY, in his official             )
capacity of Governor of the State of Alaska,  )
et al.,                                       )
                                              )             No. 3:19-cv-0298-HRH
                                 Defendants.  )
_______________________________________)


                                        ORDER

                      Stipulated Motion to Dismiss Plaintiff’s Request
                             for Damages and Injunctive Relief

      Having reviewed the parties’ Stipulated Motion to Dismiss Plaintiff’s Request for

Damages and Injunctive Relief,1 filed December 16, 2020, the court hereby grants the

motion.

      The court hereby dismisses plaintiff’s request for damages and injunctive relief in

the following paragraphs of the complaint:2
      P. 1 at ¶ 1;
      P. 2 at ¶ 11;

      P. 3 at ¶ 12(b);


      1
          Docket No. 39.
      2
          Docket No. 1.

ORDER – Stipulated Motion to Dismiss Plaintiff's
Request for Damages and Injunctive Relief                                              -1-


           Case 3:19-cv-00298-HRH Document 41 Filed 12/22/20 Page 1 of 2
       P. 12 at Title;
       P. 12 at ¶ 37;

       P. 15 at ¶ 49;
       P. 16 at ¶ 51;
       P. 20 from prayer for relief at B., C., D., E., G., H., and from J.


       This order leaves intact plaintiff’s requests for declaratory relief, attorney fees, and

the rest of the complaint.
       It is so ordered.

       DATED at Anchorage, Alaska, this 22nd day of December, 2020.


                                                   /s/ H. Russel Holland
                                                   United States District Judge




ORDER – Stipulated Motion to Dismiss Plaintiff's
Request for Damages and Injunctive Relief                                                 -2-


         Case 3:19-cv-00298-HRH Document 41 Filed 12/22/20 Page 2 of 2
